Citation Nr: 0328762	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  00-19 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a kidney 
disability, to include as due to exposure to Agent Orange. 

2.  Entitlement to service connection for a bilateral knee 
disability, to include as due to exposure to Agent Orange. 

3.  Entitlement to service connection for a bilateral foot 
disability, to include as due to exposure to Agent Orange.  

4.  Entitlement to service connection for a right hand 
disability, to include as due to exposure to Agent Orange.

5.  Entitlement to service connection for a right wrist 
disability, to include as due to exposure to Agent Orange. 

6.  Entitlement to an original (compensable) evaluation for 
service-connected bilateral hearing loss. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to June 
1973.  The veteran served in the Republic of Vietnam from 
September 9, 1971 to April 8, 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

In June 2001, the Board remanded issues numbered one through 
five listed on the front page of this decision to the RO in 
Muskogee, Oklahoma for additional development.  This case has 
returned to the Board for final appellate review. 

As the veteran's appeal of entitlement to an initial 
compensable evaluation for service-connected bilateral 
hearing loss arises from an original award of service 
connection, the rating issue on appeal involves the propriety 
of the original evaluation assigned.  Therefore, this issue 
has been framed as that listed on the front page of this 
decision.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In a statement to the RO, dated in July 2001, the veteran 
appeared to raise claims for secondary service connection.  
However, it is unclear exactly which disabilities he was 
specifically claiming.  Therefore, the RO should contact the 
veteran and ask him to clarify whether or not he is seeking 
entitlement to service connection on a secondary basis and, 
if so, for which disability (ies).  After a response from the 
veteran, the RO should take the appropriate action. 

Finally, the issue of entitlement to an initial compensable 
evaluation for service-connected bilateral hearing loss will 
be addressed in the remand section of the decision.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam Era; exposure to Agent Orange may be presumed.

2.  The veteran's kidney disability, bilateral knee 
disability, and bilateral foot disability, were not present 
in service or for many years afterward; and are not 
etiologically related to service, to include exposure to 
Agent Orange in Vietnam.

3.  The competent (clinical) evidence of record does not 
demonstrate the veteran currently has a right wrist or right 
hand disability. 


CONCLUSIONS OF LAW

1.  A kidney disability was not incurred or aggravated in 
service nor may it be presumed that this claimed disability 
was incurred or aggravated as a result of the veteran's 
exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.309 (2002); 38 C.F.R. §  3.307 
(as amended by 67 Fed. Reg. 67792-677793 (Nov. 7, 2002).  

2.  A bilateral knee disability was not incurred in or 
aggravated in service nor may it be presumed that this 
claimed disability was incurred or aggravated as a result of 
the veteran's exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2002); 38 C.F.R. 
§  3.307 (as amended by 67 Fed. Reg. 67792-677793 (Nov. 7, 
2002).  

3.  A bilateral foot disability was not incurred in or 
aggravated in service nor may it be presumed that this 
claimed disability was incurred or aggravated as a result of 
the veteran's exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2002); 38 C.F.R. 
§ 3.307 (as amended by 67 Fed. Reg. 67792-677793 (Nov. 7, 
2002).  

4.  A right wrist disability was not incurred in or 
aggravated in service nor may it be presumed that this 
claimed disability was incurred or aggravated as a result of 
the veteran's exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2002); 38 C.F.R. 
§ 3.307 (as amended by 67 Fed. Reg. 67792-677793 (Nov. 7, 
2002).  

5.  A right hand disability was not incurred in or aggravated 
in service nor may it be presumed that this claimed 
disability was incurred or aggravated as a result of the 
veteran's exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2002); 
38 C.F.R. § 3.307 (as amended by 67 Fed. Reg. 67792-677793 
(Nov. 7, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim. VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002).  In this 
regard, VA will inform the veteran of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000). See 38 U.S.C.A. 
§ 5103A.

It is unclear, at this time, whether the VCAA applies to the 
claims in this current appeal because they were filed before 
enactment of VCAA.  See Kuzma v. Principi, No. 03-7032 (Fed. 
Cir., August 25, 2003).  However, the factual scenario in 
Kuzma, as well as in the prior Federal Circuit cases of 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002), and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002), cited 
therein, was that proceedings were complete before VA when 
the VCAA was enacted.  Clearly, that is not the case here.  
Furthermore, there is contrary legal precedent, see 
VAOPGCPREC 11-00, which holds the VCAA applies retroactively 
to claims pending on the date the law was enacted, such as 
these claims.  

With respect to notice, VA letters to the veteran, to 
specifically include as dated in August 30, 2001, and rating 
decisions, a statement of the case, and supplemental 
statements of the case, informed the appellant of the 
evidence necessary to substantiate his claims, as well as VA 
development activity.  As such, VA's duty to notify has been 
met.  See Quartuccio v. Principi, No. 01- 997 (U.S. Vet App. 
June 19, 2002).

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of VA 
and private post service treatment and examination.  The 
Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

The veteran maintains, in essence, that he currently has a 
kidney disability, bilateral knee disability, bilateral foot 
disability, right wrist disability, and right hand disability 
which are etiologically related to his active service.  
Concerning his kidney disability, he maintains that he was 
given a pill in Vietnam that turned his urine orange, and 
that he has had problems with his bladder since that time.  
With respect to his right wrist disability, the veteran 
contends that he developed pain in his right wrist while 
carrying supplies in Vietnam, that he has continued to have 
pain and swelling since that time, and, as a result, he 
underwent a right hand carpal tunnel release in 1992.  
Regarding his right hand disability, the veteran maintains 
that he had a ganglion cyst removed from the back of his 
right hand at Fort Stewart, Georgia in 1973 and that he has 
pain since that time.  Finally, with respect to his feet, he 
contends that he developed swelling in 1974, that he has 
continued to have numbness and swelling in his feet, and that 
he has been diagnosed as having gout.  His contentions 
relative to a bilateral knee disability are that he had 
swelling of the knees in service.  Further, he also maintains 
that the disabilities on appeal are the result of his 
exposure to Agent Orange during his active service in Vietnam 
as an ammunition specialist.  

Factual Background

Service personnel records, to include the veteran's DD 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, reflects that he served in 
the Republic of Vietnam from September 9, 1971 to April 8, 
1972.  The veteran was awarded the Vietnam Service Medal and 
the Vietnam Combat Medal with 60 device.  The service medical 
records, to include a June 1973 separation examination report 
are devoid of any complaints, medical treatment, abnormal 
findings, or diagnoses indicative of the disabilities at 
issue on appeal.

Post-service VA and private treatment and examination reports 
and records received from the Social Security Administration, 
dating from 1993 to 2003, are of record.  Private treatment 
reports reflect that impressions of gout and left knee 
effusion were recorded.  In June 1999, the veteran was 
evaluated at a private facility for intractable urinary 
frequency.  He was positive for cytology.  VA and private 
treatment reports, dated in August and September 1999, 
reflect diagnoses of cystitis and urinary frequency due to a 
small capacity bladder, respectively.    

An August 1999 VA orthopedic examination report reflects that 
the veteran denied any specific injury to either knee during 
service but indicated that he had had pain and swelling.  He 
complained of constant pain in both knees with intermittent 
swelling.  He related that he lacked full range of motion in 
the left knee, which altered how he would ascend and descend 
stairs.  

A physical evaluation of the right hand and wrist by VA in 
August 1999 revealed a nontender transverse scar on the 
dorsal aspect of the right hand and a scar over the volar 
aspect of right wrist.  The remainder of the examination was 
essentially within normal limits.  X-rays of the right wrist 
revealed no narrowing of the articular cartilage, osteophyte 
formation, fracture or dislocation.  Examinations of the 
knees was essentially normal with the exception of slight 
loss of extension and flexion in the left knee.  X-rays of 
the knees revealed calcification at the insertion of the 
quadriceps tendon, bilaterally.  A small calcific density 
inferior of the right patella, which would have been due to 
previous trauma was also noted.  A physical evaluation of the 
feet was also within normal limits.  X-rays of the feet 
showed calcification at the insertion of the Achilles tendon 
into the calcaneus, bilaterally.  The examiner deferred 
entering an impression pending a magnetic resonance imaging 
(MRI) scan of the left knee and a serum uric acid 
determination.  

An August 1999 VA genitourinary examination reported that the 
veteran gave a history of having problem with his bladder 
since Vietnam, and that they have increased since that time.  
He stated that he was given a pill when he was in Vietnam and 
that it turned his urine orange.  The veteran complained of 
intermittent pain in the groin area.  He reported that he 
would get up at least ten times at night to void.  He related 
that he had a frequency to urinate both during the day and at 
night, but more so at night.  The veteran reported that he 
had been told by a physician that his bladder was smaller 
than normal.  He also complained of hesitancy and dribbling.  
He maintained that his stream started and stopped and that he 
had daily incontinence.  The veteran did not wear pads.  
After a physical evaluation of the veteran, a diagnosis of 
overactive bladder was entered.  

A September 1999 MRI report of the left knee revealed finings 
consistent with synovial chondromatosis.  

A September 1999 VA examination report reflects that a serum 
uric acid test was performed, and suggested that the veteran 
did not have gout as the cause of his problems associated 
with his feet.  The examiner entered impressions of status 
post carpal tunnel release of the right wrist, status post 
excision of a ganglion cyst of the right hand and synovial 
chondromatosis of the left knee.  The examiner was unable to 
find any objective evidence of organic pathology in the right 
knee.  He also noted that the veteran had a history of 
swelling in both feet, which was not present upon examination 
and was not felt to be due to an orthopedic problem.  

An October 2001 VA outpatient reported reflects that the 
veteran had swelling at the upper lateral aspect of his left 
knee.  An impression of joint pain, likely chondrocalcinosis 
was entered.  A MRI report of the left knee, dated in 
December 2001, revealed findings consistent with synovial 
chondromatosis.  X-rays of the left knee, performed also in 
December 2001, showed no evidence of any fractures or 
dislocations.  There was a radiolucent area within the 
posterior aspect of the left femoral condyle distally, which 
had some periosteal reaction posterior to it.  The examiner 
was unable to determine if it was a benign or malignant 
process but without any previous X-rays of the left knee, the 
examiner was unable to give a proper evaluation.  The 
examiner noted if clinically indicated, a radionuclide bone 
scan might be helpful.  

When seen in the VA urology clinic in March 2002, an 
impression of benign prostatic hypertrophy with an element of 
bladder outlet obstruction was entered.  

VA X-rays of the knees, performed in July 2002, revealed 
negligible minimal medial compartment joint space narrowing 
on the bilateral frontal view of the knee, especially on the 
right side which might have been exaggerated by the standing 
position.  Patellofemoral joint spaces were well preserved 
with some suprapatellar effusion on the left knee on the 
lateral view.  Otherwise, no joint "mouse," and no fabella.  
The bones were noted to have been moderately demineralized.  

An October 2002 VA orthopedic examination report reflects a 
history with respect to the disabilities on appeal, which is 
consistent with that previously reported in this decision.   
Physical evaluation of the veteran's right wrist and hand, to 
include X-rays was essentially within normal limits.  
However, there was a two-inch long scar on the dorsum aspect 
of the right wrist at the junction of the carpometacarpal 
joints.  An examination of the knees was essentially normal 
with the exception of a localized one and one half by one and 
one half by a half an inch thick nontender soft tissue mass, 
which was lateral to the suprapatellar pouch on the left 
knee.  X-rays of the knees revealed very minimal narrowing of 
the medial joint space compartments in both knees.  In the 
left knee, there appeared to be a relatively large cystic-
appearing structure in the distal femoral metaphysis 
posterior and fluid in the suprapatellar bursa, both of which 
were noted to have been unchanged from August 1999.  An 
examination of the feet was normal.  X-rays of the feet 
revealed hypertrophic spurring on the posterior aspects of 
both calcanei.  The examiner reported that during periods of 
remission, patients with gout would not have positive 
physical findings unless they had gouty tophi or chronic 
synovitis.  

Impressions of status post excision ganglion, right wrist, 
status post carpal tunnel release, right wrist, synovial 
chondromatosis, left knee, based upon a 1999 MRI, and history 
of gout involving both knees and feet were entered by the 
examiner in October 2002.  The examiner concluded that there 
was no objective disability of the right wrist or hand.  
While the veteran gave a history of gout, the examiner 
indicated that it began over a year after his discharge from 
the service and would not be considered to be service 
related.  Overall, the examiner concluded that none of the 
veteran's problems were due to exposure to Agent Orange.  The 
examiner noted the reported history of having had a ganglion 
cyst removed in 1973 was not confirmed by the service medical 
records.  In summary, the examiner concluded that all of the 
veteran's other problems began after his military service and 
were unrelated to it.  

An October 2002 VA genitourinary examination report reflects 
that the veteran reported a history, which is consistent with 
that previously reported in this decision.  The examiner 
indicated that further testing needed to be performed in 
order to provide any information regarding the severity and 
etiology of the veteran's problem.  An impression of urinary 
frequency undetermined was entered by the examiner.  

An October 2002 VA renal ultrasound report showed that the 
right and left kidneys measured 10.3 and 10.7 centimeters, 
bilaterally.  An echo pattern appeared normal, bilaterally.  
No mass or hydronephrosis was noted.  When seen in the VA 
urology clinic in March 2003, an impression of bladder outlet 
obstruction secondary to benign prostatic hyperplasia was 
entered.  

In an April 2003 addendum to the October 2002 VA 
genitourinary examination, the VA examiner concluded that a 
review of the service records did not reveal any notes that 
indicated that the veteran had symptoms similar to those 
reported by the veteran.  The examiner expounded that most of 
the subsequent notes had been within the previous three to 
four years, both "outside" notes as well as those within 
the VA system.  The examiner concluded that all of the 
veteran's symptoms were consistent with the diagnosis of 
bladder outlet obstruction secondary to benign prostatic 
hypertrophy and that there was no recognition of that 
condition being etiologically related to the veteran's 
exposure to Agent Orange exposure.  

Laws and Regulations

Service Connection-General

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110 (West. 2002); 38 C.F.R. § 3.303 (2002).  
Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and arthritis or calculi of the kidney 
become manifested to a degree of 10 percent or more within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in, or 
aggravated by, service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2003).  

At the outset, the Board notes that the competent private and 
VA medical evidence of record does not demonstrate that 
calculi of the kidney or arthritis of the knees, feet, right 
wrist or right hand were manifested to a compensable degree 
within one year of the veteran's discharge from service in 
1973.  Therefore, service connection on a presumptive basis 
for the disabilities on appeal is not warranted.  Id.  

Agent Orange Laws and Regulations

Regulations pertaining to Agent Orange exposure provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam Era. 38 
U.S.C.A. § 1116, as amended by § 201(c) of the "Veterans 
Education and Benefits Expansion Act of 2001," Pub. L. No. 
107- 103, 115 Stat. 976 (2001); 38 C.F.R. § 3.307(a)(6) 
(2002).

The statute and regulations also specify the diseases for 
which service connection may be presumed due to exposure to 
herbicide agents.  The specified diseases are: chloracne, 
Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea 
tarda, soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), multiple 
myeloma, and respiratory cancers (cancers of the lung, 
bronchus, trachea, or larynx), and diabetes mellitus (Type 
2).  A list of soft tissue sarcomas is noted at the end of 
the regulation.  38 U.S.C.A. § 1116(a)(2), as added by § 
201(c) of the "Veterans Education and Benefits Expansion Act 
of 2001," Pub. L. No. 107- 103, 115 Stat. 976 (2001); 38 
C.F.R. § 3.309(e) (2001); 66 Fed. Reg. 23168 (2001).  The 
Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449 (1996).

A disease associated with exposure to herbicide agents listed 
in § 3.309(e) will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifested 
or aggravated to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become 
manifested or aggravated to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 U.S.C.A. § 1116, as added by § 201 of the 
"Veterans Education and Benefits Expansion Act of 2001," Pub. 
L. No. 107- 103, 115 Stat. 976 (2001); 38 C.F.R. § 3.307 (as 
amended by 67 Fed. Reg. 67792-677793 (Nov. 7, 2002)).

For purposes of establishing service connection for a 
disability or death resulting from exposure to a herbicide 
agent, including a presumption of service connection under 
this section, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2, 4- 
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 
38 U.S.C.A. § 1116(f) (West 2002).

Notwithstanding the foregoing discussion regarding 
presumptive service connection, which arose out of the 
Veterans Dioxin and Radiation Exposure Compensation Standards 
Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102- 
4, § 2, 105 Stat. 11 (1991), the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).



Analysis

Agent Orange-Presumptive Service Connection

The veteran's DD Form 214, Certificate of Release or 
Discharge from Active Duty, reflects that he served in the 
Republic of Vietnam from September 9, 1971 to April 8, 1972.  
The veteran was awarded the Vietnam Service Medal and the 
Vietnam Combat Medal with 60 device.  Hence, it has been 
established that the veteran served in the Republic of 
Vietnam during the Vietnam Era and exposure to Agent Orange 
may be conceded.

The medical evidence of record reflects that the veteran 
currently has benign prostatatic hypertrophy with bladder 
outlet obstruction, synovial chondromatosis of the left knee, 
X-ray evidence of minimal narrowing of the medial joint space 
compartments of the knees, and X-ray evidence of hypertrophic 
spurring on the posterior aspect of both calcanei of the 
feet.  As mentioned above, 38 C.F.R. § 3.309(e) lists certain 
diseases for which service connection may be presumed due to 
exposure to herbicide agents, however, none of the 
aforementioned disabilities are included in that list.  
Specifically, the Board notes that the veteran does not have 
renal cancer, a disease presumptive to herbicide exposure, 
and has never been diagnosed with renal cancer or other 
disability of the kidneys deemed presumptive to herbicide 
exposure.  Since service connection may not be allowed for 
the aforementioned kidney disability, bilateral knee 
disability, or bilateral foot disability on a presumptive 
basis, the veteran must show that these disabilities were 
incurred in or aggravated by service on a direct 
nonpresumptive basis.

Direct service connection

Kidney disability, bilateral knee disability, bilateral foot 
disability

With regard to direct service connection, service medical 
records do not reflect any treatment for the veteran's 
kidneys, knees or feet.  As noted above, VA and private 
treatment records, dating from 1993 to 2003, disclose that 
the veteran has been diagnosed with benign prostatic 
hypertrophy with bladder outlet obstruction, synovial 
chondromatosis of the left knee, X-ray evidence of minimal 
narrowing of the medial joint space compartments of the 
knees, and X-ray evidence of hypertrophic spurring on the 
posterior aspect of both calcanei of the feet.  However, the 
record does not include any competent medical evidence that 
any of the aforementioned disabilities are etiologically 
related to the veteran's active military service, to include 
exposure to Agent Orange.  In this regard, when examined by 
VA in October 2002 and April 2003 the examiners specifically 
concluded that the aforementioned disabilities were not found 
during service, had originated several years after service 
discharge and were not etiologically related to the 
appellant's service, to include exposure to Agent Orange.  As 
such, service connection for a kidney disability, bilateral 
knee disability, and bilateral foot disability may not be 
granted.

To the extent that the veteran offers his own statements to 
demonstrate a causal relationship between the aforementioned 
disabilities on appeal and his active military service, to 
include exposure to Agent Orange, the Board notes that, as a 
lay person he is not capable of opining on matters requiring 
medical knowledge, such as medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, his opinion is 
not sufficient to establish service connection for the 
disabilities on appeal.

The Board points out that pursuant to the statutes cited 
above, a great amount of scientific effort, over a number of 
years, has been exerted in research and analysis of the Agent 
Orange issue.  See The Agent Orange Act of 1991, supra, at 
section 3, which mandated that the National Academy of 
Sciences (NAS) "re view and evaluate the available scientific 
evidence regarding associations between diseases and exposure 
to dioxin and other chemical compounds in herbicides."  In 
pertinent part, "[a]fter reviewing 6,420 scientific or 
medical articles, and selecting approximately 230 
epidemiologic studies for detailed analysis, consulting with 
outside experts, and conducting public hearings,"  NAS issued 
a report entitled Veterans and Agent Orange: Health Effects 
of Herbicides Used in Vietnam, on July 27, 1993, which found 
that a relationship existed between exposure to herbicidal 
agents and the development of only certain diseases.  See 59 
Fed. Reg. at 342 (1994).  That NAS review was relied upon in 
the determination, by the Secretary of Veterans Affairs, that 
there is no positive association between exposure to 
herbicides and any disorder not listed in the governing 
regulations.  Id.

The Board concludes there is no justification or need for 
referral for an opinion in this case.  In light of the effort 
by the NAS, under the aegis of the Agent Orange Act and at 
the request of the Secretary, there would be no useful 
information gained, and no benefit to the veteran, in 
referral for an opinion.  Additionally, since there is no 
evidence of any type of treatment for the disabilities on 
appeal during the veteran's active military service, any 
opinion relating his current disabilities to service would be 
based solely on history as provided by the veteran, as 
opposed to objective documentation.  LaShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  For this reason, the Board finds that 
there is no basis for obtaining a VA opinion regarding the 
etiology of the veteran's currently manifested disabilities, 
as there is no reasonable possibility that such an opinion 
could substantiate his claims.  See 38 U.S.C.A. § 5107 (West 
Supp. 2002).

Since the veteran's kidney disability, bilateral knee 
disability, and bilateral foot disability were not shown 
until many years after his discharge from service, have has 
not been linked by competent medical evidence to service, and 
are not disabilities disability for which service connection 
may otherwise be presumed, a basis upon which to grant 
service connection for these disabilities has not been 
presented.  Accordingly, the preponderance of the evidence is 
against the claim, and the veteran's appeal with respect to 
the aforementioned disabilities is denied.

2.  Right wrist and Right hand disabilities

In this case, service medical records are completely negative 
for findings or diagnoses of any right wrist or right hand 
disability.  While the veteran maintains that he had a 
ganglion cyst removed from the back of his hand at Fort 
Stewart, Georgia in 1973, a search by NPRC for these reports 
was negative.  While the clinical evidence of record reflects 
that the veteran has a two inch long scar on the dorsum of 
the right wrist at the junction of the carpometacarpal joints 
and short scar on the volar aspect of the palm in the mid-
palmar crease of the right hand, the record is devoid of any 
orthopedic disability of the right hand and wrist.  Indeed, 
the VA examiner specifically concluded that there was no 
objective evidence of a disability of the right hand and 
right wrist.

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  In the absence of proof of a present 
disability (and, if so, of a nexus between that disability 
and service or a service-connected disability), there can be 
no valid claim for service connection.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In the instant case, service 
connection for a right wrist disability and right hand 
disability, to include as secondary to exposure to Agent 
Orange, must be denied because the first essential criterion 
for a grant of service connection-evidence that a 
"disability" resulting therefrom currently exists-has not 
been met.  Where, as here, there is no competent and 
objective evidence of current right wrist or right hand 
disability, there is nothing upon which to predicate a grant 
of service connection.  Thus, the preponderance of the 
evidence is against the claims for service connection for 
right wrist and right hand disabilities to include as 
secondary to exposure to Agent Orange, and the claims must be 
denied.

Conclusion

In reaching its decision, the Board has considered the 
veteran's assertions that he currently has right hand and 
right wrist disabilities.  However, as a layman without the 
appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter-
such as whether he suffers from current right hand and right 
wrist disabilities, or whether there is a medical 
relationship between the claimed right wrist and right hand 
disabilities and service, to include exposure to Agent 
Orange.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The Board also has considered the benefit-of-the-doubt 
doctrine; however, as the evidence is not in relative 
equipoise with respect to the claims, that doctrine is not 
for application in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a kidney disability, bilateral knee 
disability, bilateral foot disability, right hand disability, 
and right wrist disability is denied.  


REMAND

With regards to the veteran's service-connected bilateral 
hearing loss, the veteran maintains that he is entitled to an 
initial compensable evaluation.  
A review of the competent clinical evidence of record 
reflects that the veteran was last evaluated by VA for his 
service-connected bilateral hearing loss in April 2002.  In 
his substantive appeal, received by the RO in December 2002, 
the veteran requested that he undergo an additional VA 
audiological examination because he felt that the April 2002 
VA examination was inadequate.  In this regard, he maintained 
that the VA examiner in April 2002 accused him of trying to 
cheat and lie during the examination.  Therefore, prior to 
the final appellate review of the claim, the veteran should 
be afforded an additional VA audiological examination to 
determine the current severity of the service-connected 
bilateral hearing loss, as described below.

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should arrange for the veteran 
to undergo a VA audiological examination 
by a physician with appropriate expertise 
to determine the extent and severity of 
the veteran's service-connected bilateral 
hearing loss.  All indicated studies 
should be performed and all findings 
should be reported in detail.  Any other 
diagnostic studies deemed necessary by 
the examiner should also be accomplished.  
Puretone thresholds at 1000, 2000, 3000, 
and 4000 Hertz should be recorded for 
each ear, and a puretone threshold 
average derived for each ear in 
accordance with 38 C.F.R. § 4.85(d) 
(2002).  The examiner should also provide 
an opinion concerning the impact of the 
veteran's bilateral hearing loss 
disability on his ability to work.  The 
rationale for all opinions expressed 
should be provided.  The veteran's claims 
file, including a copy of this remand, 
should be made available to the examiner 
for review.  The examination report must 
be typed. 

2.  After the indicated development has 
been accomplished, the RO should 
readjudicate the issue of entitlement to 
an initial compensable evaluation for 
bilateral hearing loss with consideration 
of all additional evidence received since 
issuance of the Statement of the Case on 
June 19, 2003.  Consideration should also 
be given to whether any "staged" rating 
is warranted.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  If the determination of 
the issue on appeal remains adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case and given an 
appropriate period of time in which to 
respond before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



